DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites A) “transmitting another plurality of signals forming another differential signal group on each of another plurality of the first conductors during the frame simultaneously with the transmission of the plurality signals forming the differential signal group on each of the plurality of first conductors” and B)“wherein each of the signals in the plurality of signals forming the differential signal group are frequency orthogonal to each of the signals in the another plurality of signals forming another differential signal group.” It appears that there is no support for A) in conjunction to B). Claim 10 recites similar limitations. Other claims rejected due to the dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira U.S. Patent Publication No. 2014/0078101 (hereinafter Katsurahira) in view of Kremin et al. U.S. Patent Publication No. 2016/0188105 (hereinafter Kremin) and further in view of Ribeiro et al. U.S. Patent Publication No. 2014/0022185 (hereinafter Ribeiro).
Consider claim 1, Katsurahira teaches a method of reducing the baseline signal ([0043], noise is cancelled out) on a touch sensitive device having first conductors spaced apart from one another (Figure 3, conductors connected to – and +), and second conductors spaced apart from one another (Figure 3, other conductors which are not connected to – and +. [0075] refers to electrode selection. [0100], operation is performed for all of the electrodes), the first conductors and the second conductors being oriented such that a touch event proximate to the touch sensitive device will cause a change in coupling therebetween (Figure 3, coupling conductors and touch event (see finger and stylus)), the method comprising: transmitting a plurality of signals forming a differential signal group on each of a plurality of the first conductors during a frame (Figure 3, see – and + connected to touch panel 12), respectively, at least one of the plurality of first conductors being spaced apart from at least one other of the plurality of first conductors Figure 3, see conductors separated by other conductors), and transmitting another plurality of signals forming another differential signal group on each of another plurality of the first conductors during the frame ([0100], operation is performed for all of the electrodes, and further refers to a plurality of adjacent electrodes simultaneously rather than selecting one line as each of a positive terminal and a negative terminal by the X-selecting circuit 13 and the Y-selecting circuit 14. Thus, the operation should be performed during a frame since it can be simultaneous. Figure 10 shows a plurality of – and + electrodes selected simultaneously), simultaneously with the transmission of the plurality signals forming the differential signal group on each of the plurality of first conductors ([0100], operation is performed for all of the electrodes, and further refers to a plurality of adjacent electrodes simultaneously rather than selecting one line as each of a positive terminal and a negative terminal by the X-selecting circuit 13 and the Y-selecting circuit 14. Figure 10 shows a plurality of – and + electrodes selected simultaneously), respectively, at least one of the another plurality of first conductors being spaced apart from at least one other of the another plurality of first conductors by at least one conductor (e.g. when Y2 and Y4 are selected. [0085], separated from each other at an interval of a certain number of lines).
Katsurahira does not appear to specifically disclose wherein each of the signals in the plurality of signals forming the differential signal group are frequency orthogonal to each of the signals in the another plurality of signals forming another differential signal group.
However, in a related field of endeavor, Kremin teaches a multi-phase scanning (abstract and title) and further teaches wherein each of the signals in the plurality of signals forming the differential signal group (e.g. Tx1 and Tx2) are frequency orthogonal to each of the signals in the another plurality of signals forming another differential signal group (e.g. Tx3 and Tx4, [0030-0031, 0039], different frequency. Applicant’s disclosure states on [0051], the signals are designed to be “orthogonal”, i.e. separable and distinguishable from each other. Applicant’s disclosure states on [0055], different signals are orthogonal. Thus, “different frequency” is considered separable and distinguishable).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different/orthogonal frequencies as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031]. In addition, change one or more signal properties of the individual TX signal at the different scanning stages to distinguish signals during the different scanning stages to resolve one or more touches on the touch panel as mentioned in [0039].
Katsurahira and Kremin do not appear to specifically disclose operation during a frame. 
However, in a related field of endeavor, Ribeiro teaches multiple phase transmit (TX) scanning of the in-cell touch panel (abstract) and further teaches operation during a frame in [0077]. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to operate during a frame as taught by Ribeiro in order to start/reset TX pattern sequence once per frame as taught by Ribeiro in [0077].

Consider claim 3, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. In addition, Katsurahira teaches  at least two of the plurality of signals forming the differential signals group are 180 degrees out of phase with respect to each other (Figure 6 and [0042]).

Consider claim 4, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. 
Katsurahira does not appear to specifically disclose each at least two of the plurality of signals are frequency orthogonal with respect to each other.
However, in a related field of endeavor, Kremin teaches a multi-phase scanning (abstract and title) and further teaches each at least two of the plurality of signals are frequency orthogonal with respect to each other ([0030], different frequency and second transmitter electrode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different frequencies as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031].

Consider claim 5, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. 
Katsurahira does not appear to specifically disclose at least three of the plurality of signals are orthogonal with respect to each other.
However, Kremin teaches at least three of the plurality of signals are orthogonal with respect to each other ([0080], third drive signal, different phase and different frequency).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different frequencies or phases as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031].


Consider claim 6, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. In addition, Katsurahira teaches at least two of the plurality of first conductors are spaced apart by a minimum physical spacing that maintains a minimum physical distance between the at least two of the plurality of first conductors ([0085], the interval (physical spacing) is desirably a distance somewhat longer than a maximum diameter of a contact surface of a finger. [0075] refers to selection of electrodes, where separation of Y1 and Y2 is considered a minimum physical spacing).

Consider claim 7, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 6. In addition, Katsurahira teaches the minimum physical spacing is larger than a linear measure of an object affecting a touch event [0085].

Consider claim 8, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 6. In addition, Katsurahira teaches the differential signals group has a maximum physical spacing for maintaining maximum physical distance between at least two of the plurality of first conductors ([0085], the interval (physical spacing), where Y1 an Yn is considered a maximum physical spacing).

Consider claim 9, Katsurahira, Kremin and Ribeiro teach all the limitations of claim 1. In addition, Katsurahira teaches the differential signals group is one of a plurality of differential signals groups and each of the plurality of differential signals groups are remapped between a first frame and a second frame ([0085] refers to selection of electrodes and thus when selection is different from a previous selection then the groups are remapped).

Consider claim 10, Katsurahira teaches a touch sensitive device, comprising: first conductors spaced apart from one another (Figure 3, first conductor located on top region of touch panel. [0075] refers to electrode selection) second conductors spaced apart from one another (Figure 3, second conductor located on bottom region of touch panel), the first conductors and the second conductors being oriented such that a touch event proximate to the touch sensitive device will cause a change in coupling therebetween (Figure 3, coupling conductors and touch event (see finger and stylus). Figure 3, transmitter 14-17); a transmitter adapted to transmit a plurality of signals forming a differential signal group on each of a plurality of the first conductors during a first frame (Figure 3, see – and + connected to touch panel 12), respectively, at least one of the plurality of first conductors being spaced apart from at least one other of the plurality of first conductors (see separation between conductors connected to – and +. [0043], noise is cancelled out); and wherein the transmitter is adapted to transmit another plurality of signals forming another differential signal group on each of another plurality of the first conductors simultaneously with the transmission of the plurality signals forming the differential group during the first frame ([0100], operation is performed for all of the electrodes, and further refers to a plurality of adjacent electrodes simultaneously rather than selecting one line as each of a positive terminal and a negative terminal by the X-selecting circuit 13 and the Y-selecting circuit 14. Thus, the operation should be performed during a frame since it can be simultaneous. Figure 10 shows a plurality of – and + electrodes selected simultaneously), respectively, at least one of the another plurality of first conductors being spaced apart from at least one other of the another plurality of first conductors by at least one conductor (e.g. when Y2 and Y4 are selected. [0085], separated from each other at an interval of a certain number of lines).
Katsurahira does not appear to specifically disclose wherein each of the signals in the plurality of signals forming the differential signal group are frequency orthogonal to each of the signals in the another plurality of signals forming another differential signal group.
However, in a related field of endeavor, Kremin teaches a multi-phase scanning (abstract and title) and further teaches wherein each of the signals in the plurality of signals forming the differential signal group (e.g. Tx1 and Tx2) are frequency orthogonal to each of the signals in the another plurality of signals forming another differential signal group (e.g. Tx3 and Tx4, [0030-0031, 0039], different frequency. Applicant’s disclosure states on [0051], the signals are designed to be “orthogonal”, i.e. separable and distinguishable from each other. Applicant’s disclosure states on [0055], different signals are orthogonal. Thus, “different frequency” is considered separable and distinguishable).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide different or orthogonal  frequencies as taught by Kremin in order to improve signal-to-noise ratio as suggested by Kremin in [0030-0031]. In addition, change one or more signal properties of the individual TX signal at the different scanning stages to distinguish signals during the different scanning stages to resolve one or more touches on the touch panel as mentioned in [0039].
Katsurahira does not appear to specifically disclose operation during a frame. However, in a related field of endeavor, Ribeiro teaches multiple phase transmit (TX) scanning of the in-cell touch panel (abstract) and further teaches operation during a frame in [0077]. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to operate during a frame as taught by Ribeiro in order to start/reset TX pattern sequence once per frame as taught by Ribeiro in [0077].

Consider claim 12, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 13, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 15, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 16, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
On page 7, Applicant argues that “Kremin does not contemplate using differential signal groups or having the differential signal groups being frequency orthogonal with respect to other”. 
	Kremin suggest frequency orthogonal in [0030] and Katsurahira teaches differential signal groups in figures 3 and 10. Thus, the combination discloses all the limitations.

On page 8, Applicant argues that “Katsurahira does not contemplate running multiple differential groups simultaneously”. 
Katsurahira teaches in [0100], a plurality of adjacent electrodes simultaneously rather than selecting one line as each of a positive terminal and a negative terminal by the X-selecting circuit 13 and the Y-selecting circuit 14. Thus, Katsurahira does contemplate running multiple differential groups simultaneously. In addition, figure 10 shows a plurality of – and + electrodes selected simultaneously. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO W FLORES/Primary Examiner, Art Unit 2621